UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7297



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JIMMY O’NEAL BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   David A. Faber, Chief
District Judge. (CR-98-189; CA-01-410-5)


Submitted:   May 31, 2005                  Decided:   June 28, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jimmy O’Neal Brown, Appellant Pro Se. Michael Harvard Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia;
Miller A. Bushong, III, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jimmy O’Neal Brown appeals from the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                       The

district court denied relief following the recommendation of the

magistrate judge.         Although we express no opinion regarding the

merits    of    Brown’s    §   2255   motion,    we    grant   a   certificate     of

appealability, vacate the district court’s order, and remand for

further proceedings.

               The   magistrate    judge’s      recommendation      was   filed    on

July    25,    2001.      On   August   13,   Brown    filed   objections    dated

August 6.       The district court determined that the objections were

untimely and, thus, did not consider them in its order and did not

make a decision on the disputed issues de novo.                      We find that

Brown’s objections were timely filed.                 See Fed. R. Civ. P. 6(a),

(e), 72(a); Houston v. Lack, 487 U.S. 266, 276 (1988).

               Under 28 U.S.C. § 636(b) (2000), the district court is

obligated to review de novo the portions of the magistrate judge’s

recommendation to which timely objections are filed.                        United

States v. Schronce, 727 F.2d 91, 93-94 (4th Cir. 1984).                    Because

Brown    made        timely    objections       to    the   magistrate     judge’s

recommendation, the district court’s error was not harmless.                      See

Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

               Accordingly, we grant leave to proceed in forma pauperis,

grant a certificate of appealability, vacate the district court’s


                                        - 2 -
order and remand the matter for the district court to conduct the

required de novo review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                      VACATED AND REMANDED




                                   - 3 -